DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claim 1 is directed to a sample storage apparatus comprising a lid member, a sample storage container hermetically closable by the lid member, first and second fluid sucking sections configured to suck fluid into the sample storage container and disposed in a side wall thereof, first and second fluid discharging sections provided on locations of the sample storage container as claimed, first through fourth flow paths connected in a configuration as claimed, at least one fluid discharging unit, a first fluid identification sensor, and opening/closing mechanisms. Vason provides the closest prior art, as discussed in the prior Office Action. However, Vason is silent as to a first fluid sucking section configured to suck fluid into the sample storage container and a second fluid sucking section configured to suck fluid into the sample storage container, as pointed out in Applicant’s Remarks dated 7/27/2022. There is no disclosure or teaching in the prior art as a whole of the claimed, sample storage container, lid member, fluid sucking sections, fluid discharging sections, and flow paths forming a fluid flow configuration as set forth in claim 1, within the claim environment.
Independent claims 17 and 19 are allowable for the reasons set forth in the prior Office Action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799